Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 10/13/2022 in  which claims 1-17 are pending.
Examiner notes
3.  	For the purpose of examination new independent claim 17 is treated as dependent on independent claim 14, since the new claims 15-16 depends on the corresponding independent claims 1, 7 and claim 17 has the same limitations as claims 15-16. 

Claim Objections
4. 	Claims 2 is objected to because of the following informalities:  
 	Claim 2 recites: The system of claim 1, wherein the lamp controller estimates …. the horizontal synchronization signal is input subsequently to the short exposure section, as the. Appropriate correction to underlined words required.
 	
Claim Interpretation
5. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a camera controller configured to generate a single frame ...”in claim 1.
“a lamp controller configured to control the light source….” in claim 1.
 	Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is found in para[0037], [0050], [0058] for camera controller and Para[0037], [0062] - [0064] for lamp controller.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
9. 	Claim 1, 2-6, 15, 17  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claim 1 recites “… a camera controller configured to generate a single frame image by composing an image captured in a short exposure section, in which a shutter opening time of the camera is relatively short, and an image captured in a long exposure section, in which the shutter opening time of the camera is relatively long; ….., wherein the lamp controller is configured to generate a single frame image by composing an image captured in a short exposure section, in which a shutter opening time of a camera is relatively short, and an image captured in a long exposure section, in which the shutter opening time of the camera is relatively long, through the camera controller included in the headlight module integrated with the camera and a light source. 
Based on specification para[0050],  [0064] a camera controller configured to generate a single frame image and the lamp controller is configured to control the light source, hence the amended limitation “wherein the lamp controller is configured to generate a single frame image… “ is confusing since the claims fails to particularly point out clearly the generation of the single frame is either from camera controller or lamp controller. Also, if it a “camera controller configured to generate a single frame image..”, then the limitation “ lamp controller is configured to generate of single frame image…” is a duplicate limitation.
Further  claim 1 recites “ a lamp controller configured to control the light source to emit more light in the long exposure section than in the short exposure section in synchronization with the relatively long shutter opening time of the long exposure section and the relatively short shutter opening time of the short exposure section of the camera….; and wherein the lamp controller is configured to control the light source to emit more light in  the long exposure section more than in the short exposure section in synchronization with the relatively long shutter opening time of the long exposure section and the relatively short shutter opening time of short exposure section of the camera.” This limitations in the independent claim 1 are duplicate and are unclear. 
Hence claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
 Based on virtue of dependency the dependent claims 2-15 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
 	Claim 17 recites the “the horizontal synchronization signal” and “the vertical synchronization signal”. There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
10. 	Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 
Claim Interpretation
Applicant argues the claims are interpreted by the Examiner under 35 USC § 112(f), as means plus function claims. Applicant respectfully disagrees, since the claims do not use the word "means", and since there is ample structural features recited in the claims such that the claims should not be interpreted under 35 USC § 112(f). 
Examiner respectfully disagrees and clarifies that as stated this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  And if applicant does not intend to have the limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Rejections Under 35 U.S.C. § 103
 	Applicant further argues that the Office Action fails to establish a prima facie case of obviousness of claim 1 at least because the cited art fails to disclose, teach, or suggest each and every feature recited in claims. 
Claim 1: 
Claim 1 now includes features of claim 7, and recites, inter alia: 
generating a single frame image by composing an image captured in a short exposure section, in which a shutter opening time of a camera is relatively short, and an image captured in a long exposure section, in which the shutter opening time of the camera is relatively long, through a camera controller included in a headlight module integrated with the camera and a light source; and controlling the light source to emit more light in the long exposure section more than in the short exposure section in synchronization with the relatively long shutter opening time of the long exposure section and the relatively short shutter opening time of short exposure section of the camera 
 	In its rejection of claim 7, whereby those features are now included in claim 1, the Office Action asserts that paragraph 0070 and Figure 7 of Julian discloses a processing unit that generates one image composition 800 composed of a first imaging 300 and a second imaging 400. Applicant respectfully disagrees, as Julian's image composition 800 corresponds to two second imaging’s 300 and 400 that are not combined with each other, but rather are displayed at two separate times. This can be seen in the timeline shown in Figure 7 of Julian. 
 	Accordingly, since the cited art does not disclose, teach, or suggest each and every feature of amended claim 1, that claim, as well as independent claim 7 and independent claim 14 that recite similar features, are patentable over the cited art. 
 	Examiner respectfully disagrees and clarifies that Julian et al. para[0018] clearly discloses an image composition generating step of generating at least one image composition using the processing unit, at least one first and second imaging of one exposure period overlap each other, and the at least one image composition is at least one agent; And having a higher contrast ratio compared to the first and second imaging. Para [0032], the exposure times for generating at least one first imaging and second imaging may be of different lengths from each other. Para[0044] teaches processing unit configured to generate an image composite of the imaging’s generated by the imaging system, for which at least one image sensor is exposed in one preset exposure period, one At least one first imaging and one second imaging are generated with each definable exposure time within an exposure period of, and the lighting means is switched to its first state in one preset lighting period and then its own Switched to the second state, the illumination period of the lighting means being longer or shorter than the exposure period of the imaging system, The first imaging and the second imaging thus have different contrast ratios, and the processing unit superimposes at least one first imaging and one second imaging together to form at least one image composition, and at least one image composition has a higher contrast ratio compared to the at least one first and second imaging. Para[0050] - [0055] & Fig. 1 generating ambient high contrast ratio images in  which the  processing unit 700 generates one image composition 800 composed of the first imaging 300 and the second imaging 400, and at least one first imaging 300 and one second. Imaging 400 overlaps each other to form the image composition. Fig. 7 is a graph showing exemplary illumination cycles of successive lighting means, wherein one illumination cycle consists of first and second states of equal length, which may be of different lengths during one illumination cycle and proceed simultaneously One exposure cycle is performed including the first exposure time and the second exposure time.
 	Hence Julian et al. clearly discloses claim limitation “generating a single frame image by composing an image captured in a short exposure section, in which a shutter opening time of a camera is relatively short, and an image captured in a long exposure section, in which the shutter opening time of the camera is relatively long, through a camera controller included in a headlight module integrated with the camera and a light source”. And claim limitation  “controlling the light source to emit more light in the long exposure section more than in the short exposure section in synchronization with the relatively long shutter opening time of the long exposure section and the relatively short shutter opening time of short exposure section of the camera” in taught by Hidehiro et al. in Para[0017], [0028] [0030] – [0040] & Fig. 5 the  receiving lamp is turned on while the shutter is open, and the exposure is being performed for a long time,  long time exposure the reception lamp 46 to emit light in a dark light emission state( steps s16-s20), and in short-time exposure the receiving lamp 46 to emit light in a light-emitting state that is lit for a short time in accordance with the exposure time (s34-s42)). Therefore Julian et al. in view of Hidehiro et al. teaches the claim limitations of claim 1, as well as independent claim 7 and independent claim 14 that recite similar features.

Claim Rejections - 35 USC § 103
11. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14. 	Claims 1, 7, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Julian et al. (KR 10-2019-0143390A) (IDS provided 05/16/2022, machine translation attached)  in view of Hidehiro et al. (JP 2013055482A, machine translation attached) (IDS provided 05/16/2022).

	Regarding claim 1, Julian discloses a lamp controller interlocking system of a camera built-in headlamp (Para[0041] - [0043] teaches of a imaging system 100 in a headlamp), the system comprising: 2a headlight module integrated with a camera and a light source  (para[0043], [0051] & Fig. 1  teaches of lighting means 500, and the imaging system (photosensitive image sensor)  can be embedded in an automobile headlamp); 3a camera controller configured to generate a single frame image by composing an image captured in 4a short exposure section, in which a shutter opening time of the camera is relatively short, and an image 5captured in a long exposure section, in which the shutter opening time of the camera is relatively long (para[0032], para[0050] - [0055]  & Figs. 1, 3-6 teaches of generating ambient high contrast ratio images. The exposure times for generating at least one first imaging and second imaging may be of different lengths from each other. Processing unit 700 generates one image composition 800 composed of the first imaging 300 and the second imaging 400 & Fig. 7 & Para[0074] teaches one exposure period 200 is formed of one first exposure time 310 and one second exposure time 410, and the first and second imaging images 300 and 400 have different exposure times 310, 410 are generated simultaneously);  wherein the lamp controller is configured to generate a single frame image by composing an image captured in a short exposure section, in which a shutter opening time of a camera is relatively short, and an image captured in a long exposure section, in which the shutter opening time of the camera is relatively long (para[0032], para[0050] - [0055]  & Figs. 1, 3-6 teaches of generating ambient high contrast ratio images. The exposure times for generating at least one first imaging and second imaging may be of different lengths from each other. Processing unit 700 generates one image composition 800 composed of the first imaging 300 and the second imaging 400, through the camera controller included in the headlight module integrated with the camera and a light source (para[0043], [0051] & Fig. 1  teaches of lighting means 500, and the imaging system (photosensitive image sensor) can be embedded in an automobile headlamp); 
 	Julian does not explicitly disclose and 6a lamp controller configured to control the light source to emit more light in the long exposure section 7than in the short exposure section in synchronization with the relatively long shutter opening time of the long 8exposure section and the relatively short shutter opening time of the short exposure section of the camera; and wherein the lamp controller is configured to control the light source to emit more light in  the long exposure section more than in the short exposure section in synchronization with the relatively long shutter opening time of the long exposure section and the relatively short shutter opening time of short exposure section of the camera. However Hidehiro discloses and 6a lamp controller configured to control the light source to emit more light in the long exposure section 7than in the short exposure section in synchronization with the relatively long shutter opening time of the long 8exposure section and the relatively short shutter opening time of the short exposure section of the camera (Para[0017], [0028] [0030] – [0040] & Fig. 5 teaches the receiving lamp is turned on while the shutter is open, and the exposure is being performed for a long time,  long time exposure the reception lamp 46 to emit light in a dark light emission state( steps s16-s20), and in short-time exposure the receiving lamp 46 to emit light in a light-emitting state that is lit for a short time in accordance with the exposure time (s34-s42)), and wherein the lamp controller is configured to control the light source to emit more light in  the long exposure section more than in the short exposure section in synchronization with the relatively long shutter opening time of the long exposure section and the relatively short shutter opening time of short exposure section of the camera (Para[0017], [0028], [0030] – [0040] & Fig. 5 teaches the receiving lamp is turned on while the shutter is open, and the exposure is being performed for a long time,  long time exposure the reception lamp 46 to emit light in a dark light emission state( steps s16-s20), and in short-time exposure the receiving lamp 46 to emit light in a light-emitting state that is lit for a short time in accordance with the exposure time (s34-s42). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which different contrast ratios are obtained for each imaging, through different exposure times of the image sensor. Through variations in the exposure time, imaging with different contrast ratios can be produced of Julian with the method of suppressing the deterioration of the image quality of the photographed image due to the light of the receiving lamp and light reflected and light received  of Hidehiro in order to provide a system in which it is possible to suppress the influence of the light of the receiving lamp and reflected light of the receiving lamp of user while suppressing the user from feeling dazzling.

 	1Regarding claim 7, Julian discloses a lamp controller interlocking method of a camera built-in headlamp (para[0043], [0051], [0070] & FIG. 1, teaches of method for generating ambient high contrast ratio images embedded in a headlamp), the method 2comprising: 3generating a single frame image by composing an image captured in a short exposure section, in 4which a shutter opening time of a camera is relatively short, and an image captured in a long exposure section, 5in which the shutter opening time of the camera is relatively long  (para[0032], para[0050] - [0055]  & Figs. 1, 3-6 teaches of generating ambient high contrast ratio images. The exposure times for generating at least one first imaging and second imaging may be of different lengths from each other. Processing unit 700 generates one image composition 800 composed of the first imaging 300 and the second imaging 400 & Fig. 7 & Para[0074] teaches one exposure period 200 is formed of one first exposure time 310 and one second exposure time 410, and the first and second imaging images 300 and 400 have different exposure times 310, 410 are generated simultaneously), through a camera controller included in a 6headlight module integrated with the camera and a light source (para[0043], [0051] & Fig. 1  teaches of lighting means 500, and the imaging system (photosensitive image sensor) can be embedded in an automobile headlamp); 
 	Julian does not explicitly disclose and 7controlling the light source to emit more light in the long exposure section more than in the short 8exposure section in synchronization with the relatively long shutter opening time of the long exposure section 9and the relatively short shutter opening time of short exposure section of the camera.  However Hidehiro discloses and 7controlling the light source to emit more light in the long exposure section more than in the short 8exposure section in synchronization with the relatively long shutter opening time of the long exposure section 9and the relatively short shutter opening time of short exposure section of the camera Para[0017], [0028] [0030] – [0040] & Fig. 5 teaches the receiving lamp is turned on while the shutter is open, and the exposure is being performed for a long time,  long time exposure the reception lamp 46 to emit light in a dark light emission state( steps s16-s20), and in short-time exposure the receiving lamp 46 to emit light in a light-emitting state that is lit for a short time in accordance with the exposure time (s34-s42)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which different contrast ratios are obtained for each imaging, through different exposure times of the image sensor. Through variations in the exposure time, imaging with different contrast ratios can be produced of Julian with the method of suppressing the deterioration of the image quality of the photographed image due to the light of the receiving lamp and light reflected and light received of Hidehiro in order to provide a system in which it is possible to suppress the influence of the light of the receiving lamp and reflected light of the receiving lamp of user while suppressing the user from feeling dazzling.

 	Regarding claim 11, Julian discloses the method, further comprising: blocking current supplied to the light source to turn off the light source in the short exposure section, and supplying the current to the light source to turn on the light source in the long exposure section (Para[0024] - [0025] teaches first state may correspond to the switched on state of the lighting means and the second state may correspond to the switched off state of the lighting means, the switched on state representing a luminous flux greater than zero and the switched off state being zero. The luminous flux of (0) is shown. “Exposure time” may mean a time interval during which a light sensitive medium, such as an image sensor, is exposed to light that is present for recording an image or light image, para[0044] , [0051], [0054]  & Fig. 1-6 teaches During the exposure period 200, the lighting means 500 is switched from one preset lighting period 600, 610 to a first state and then to a second state and the lighting period of the lighting means 500 ( 600, 610 may be longer or shorter than the exposure period 200 of the imaging system 100, such that the first imaging 300 and the second imaging 400 have different contrast ratios., Para[0073] & Fig. 7 teaches lighting cycles 600 of the lighting means 500 are shown, the lighting means being switched to a first state in one lighting cycle 600 and then to a second state, and the illumination periods 600).

 	Regarding claim 14, Julian a non-transitory computer-readable medium recording a program to perform the lamp controller 2interlocking method of the camera built-in headlamp (para[0043], [0051], [0070] & FIG. 1, teaches of method for generating ambient high contrast ratio images embedded in a headlamp), the method comprising: 3generating a single frame image by composing an image captured in a short exposure section, in 4which a shutter opening time of a camera is relatively short, and an image captured in a long exposure section, sin which the shutter opening time of the camera is relatively long, (para[0050] - [0055]  & Figs. 1, 3-6 teaches of generating ambient high contrast ratio images. The exposure times for generating at least one first imaging and second imaging may be of different lengths from each other. Processing unit 700 generates one image composition 800 composed of the first imaging 300 and the second imaging 400 & Fig. 7 & Para[0074] teaches one exposure period 200 is formed of one first exposure time 310 and one second exposure time 410, and the first and second imaging images 300 and 400 have different exposure times 310, 410 are generated simultaneously), through a camera controller included in a 6headlight module integrated with the camera and a light source (para[0043], [0051] & Fig. 1  teaches of lighting means 500, and the imaging system (photosensitive image sensor) can be embedded in an automobile headlamp); 
 	Julian does not explicitly disclose and 7controlling the light source to emit more light in the long exposure section more than in the short 8exposure section in synchronization with the relatively long shutter opening time of the long exposure section 9and the relatively short shutter opening time of short exposure section of the camera. However Hidehiro discloses and 7controlling the light source to emit more light in the long exposure section more than in the short 8exposure section in synchronization with the relatively long shutter opening time of the long exposure section 9and the relatively short shutter opening time of short exposure section of the camera (Para[0017], [0028] [0030] –[0040] & Fig. 5 teaches the receiving lamp is turned on while the shutter is open, and the exposure is being performed for a long time,  long time exposure the reception lamp 46 to emit light in a dark light emission state( steps s16-s20), and in short-time exposure the receiving lamp 46 to emit light in a light-emitting state that is lit for a short time in accordance with the exposure time (s34-s42)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which  different contrast ratios obtained for each imaging, through different exposure times of the image sensor. Through variations in the exposure time, imaging with different contrast ratios can be produced of Julian with the method of suppressing the deterioration of the image quality of the photographed image due to the light of the receiving lamp and light reflected and light received  of Hidehiro in order to provide a system in which it is possible to suppress the influence of the light of the receiving lamp and reflected light of the receiving lamp of user while suppressing the user from feeling dazzling.

15. 	Claims 2-3, 5, 8-10, 12-13, 15-17  are rejected under 35 U.S.C. 103 as being unpatentable over Julian et al. (KR 20190143390A) (IDS provided 05/16/2022, machine translation attached)  in view of Hidehiro et al. (JP2013055482, machine translation attached) (IDS provided 05/16/2022) and Cho et al.  (WO/2009/06989, machine translation attached) (WIPO corresponding to KR 10-2009-0055228 provided in IDS 05/16/2022)

 	Regarding claim 2, 1 Julian in view of  Hidehiro discloses the system of claim 1, Julian in view of  Hidehiro does not explicitly disclose wherein the lamp controller estimates the short exposure section as a 2section in which a vertical synchronization signal is input from a time section in which a horizontal 3synchronization signal is input after a start point of one predetermined frame period, and estimates the long 4exposure section as a section in which the vertical synchronization signal is input from the time section in swhich the horizontal synchronization signal is input subsequently to the short exposure section, as the. However  Cho discloses  wherein the lamp controller estimates the short exposure section as a 2section in which a vertical synchronization signal is input from a time section in which a horizontal 3synchronization signal is input after a start point of one predetermined frame period, and estimates the long 4exposure section as a section in which the vertical synchronization signal is input from the time section in swhich the horizontal synchronization signal is input subsequently to the short exposure section, as the (para [0012]-[0013], [0026]-[0030], [0037] [0043]– [0053] & Figs. 1-3 teaches vertical synchronization signal control unit for controlling a vertical synchronization (VSYNC) signal related to a frame; A horizontal synchronizing signal controller for controlling a horizontal synchronizing signal associated with at least one line included in the frame and controlling an exposure time of the horizontal synchronizing signal for the line;  An LED control unit for detecting a common exposure time of a horizontal synchronizing signal for all lines in the valid period of the vertical synchronizing signal and controlling the LED to be driven during a part or all of the detected common exposure time). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of imaging, through different exposure times of the image sensor and  suppressing the deterioration of the image quality of the photographed image due to the light of the receiving lamp and light reflected and light received  of Julian in view of Hidehiro with the method possible to reduce the image distortion due to the time difference between the image on the first line and the image on the last line generated in the method of acquiring image data according to the line exposure method used of Cho in order to provide a system  so that it is possible to acquire image data cleanly and quickly.

 	Regarding claim 3, 1 Julian in view of  Hidehiro discloses the system of claim 1, Julian in view of  Hidehiro does not explicitly1, wherein the lamp controller receives a horizontal synchronization 2signal and a vertical synchronization signal of an image captured through the camera from the camera. However, Cho discloses wherein the lamp controller receives a horizontal synchronization 2signal and a vertical synchronization signal of an image captured through the camera from the camera (Para[0026]-[0027], [0043]-[0045] & Figs. 1-2 teaches image data acquired through CMOS image sensor a signal control step (step 200) of controlling a vertical synchronizing signal related to a frame, and controlling an exposure time of a horizontal synchronizing signal related to at least one line included in the frame, The horizontal synchronizing signal controller 120 controls the exposure time of the horizontal synchronizing signal for each pixel line according to the degree of brightness of an image formed on a corresponding image sensor & horizontal synchronizing signal controller 120 controls an exposure time of the horizontal synchronizing signal for each pixel line through a register setting in a corresponding image sensor).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of imaging, through different exposure times of the image sensor and  suppressing the deterioration of the image quality of the photographed image due to the light of the receiving lamp and light reflected and light received  of Julian in view of Hidehiro with the method in which the image sensor momentarily processes image data by driving an LED during the entirety or a part of a common exposure time for all lines upon acquiring the image data of Cho in order to provide a system in which it is possible to reduce the distortion and the blurring phenomena in an image due to a movement of an object or shaky hands, thereby acquiring high- quality image data.

 	Regarding claim 5, 1 Julian in view of  Hidehiro discloses the system of claim 1, Julian in view of  Hidehiro does not explicitly1, 1 wherein the lamp controller receives a horizontal synchronization 2signal and a vertical synchronization signal of an image captured through the camera from the camera  controller. However, Cho discloses wherein the lamp controller receives a horizontal synchronization 2signal and a vertical synchronization signal of an image captured through the camera from the camera  controller (Para[0026]-[0027], [0043]-[0045] & Figs. 1-2  image data acquisition controller 140 for controlling image data to be acquired by the image sensor and image data acquired through CMOS image sensor a signal control step (step 200) of controlling a vertical synchronizing signal related to a frame, and controlling an exposure time of a horizontal synchronizing signal related to at least one line included in the frame). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of imaging, through different exposure times of the image sensor and  suppressing the deterioration of the image quality of the photographed image due to the light of the receiving lamp and light reflected and light received  of Julian in view of Hidehiro with the method in which the image sensor momentarily processes image data by driving an LED during the entirety or a part of a common exposure time for all lines upon acquiring the image data of Cho in order to provide a system in which it is possible to reduce the distortion and the blurring phenomena in an image due to a movement of an object or shaky hands, thereby acquiring high- quality image data.

 	Regarding claim 8, 1 Julian in view of  Hidehiro discloses the method of claim 7, Julian in view of  Hidehiro does not explicitly disclose1, 1 wherein the controlling includes: 2estimating the short exposure section as a section in which a vertical synchronization signal is input 3from a time section in which a horizontal synchronization signal is input after a start point of one 4predetermined frame period, ; and 5estimating the long exposure section as a section in which the vertical synchronization signal is input 6from the time section in which the horizontal synchronization signal is input after the short exposure section. However Cho discloses   wherein the controlling includes: 2estimating the short exposure section as a section in which a vertical synchronization signal is input 3from a time section in which a horizontal synchronization signal is input after a start point of one 4predetermined frame period, ; and 5estimating the long exposure section as a section in which the vertical synchronization signal is input 6from the time section in which the horizontal synchronization signal is input after the short exposure section para [0012]-[0013], [0026]-[0030], [0037],  [0043]–[0053] & Figs. 1-3 teaches vertical synchronization signal control unit for controlling a vertical synchronization (VSYNC) signal related to a frame; A horizontal synchronizing signal controller for controlling a horizontal synchronizing signal associated with at least one line included in the frame and controlling an exposure time of the horizontal synchronizing signal for the line;  An LED control unit for detecting a common exposure time of a horizontal synchronizing signal for all lines in the valid period of the vertical synchronizing signal and controlling the LED to be driven during a part or all of the detected common exposure time). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of imaging, through different exposure times of the image sensor and  suppressing the deterioration of the image quality of the photographed image due to the light of the receiving lamp and light reflected and light received  of Julian in view of Hidehiro with the method possible to reduce the image distortion due to the time difference between the image on the first line and the image on the last line generated in the method of acquiring image data according to the line exposure method used of Cho in order to provide a system  so that it is possible to acquire image data cleanly and quickly.

 	Regarding claim 9, 1 Julian in view of  Hidehiro discloses the method of claim 7, Julian in view of  Hidehiro does not explicitly disclose, wherein the controlling includes: 2receiving a horizontal synchronization signal and a vertical synchronization signal of an image 3captured through the camera from the camera.  However Cho discloses,  wherein the controlling includes: 2receiving a horizontal synchronization signal and a vertical synchronization signal of an image 3captured through the camera from the camera Para[0026]-[0027], [0043]-[0045] & Figs. 1-2  image data acquisition controller 140 for controlling image data to be acquired by the image sensor and image data acquired through CMOS image sensor a signal control step (step 200) of controlling a vertical synchronizing signal related to a frame, and controlling an exposure time of a horizontal synchronizing signal related to at least one line included in the frame). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of imaging, through different exposure times of the image sensor and  suppressing the deterioration of the image quality of the photographed image due to the light of the receiving lamp and light reflected and light received  of Julian in view of Hidehiro with the method in which the image sensor momentarily processes image data by driving an LED during the entirety or a part of a common exposure time for all lines upon acquiring the image data of Cho in order to provide a system in which it is possible to reduce the distortion and the blurring phenomena in an image due to a movement of an object or shaky hands, thereby acquiring high- quality image data.

 	Regarding claim 10, 1 Julian in view of  Hidehiro discloses the method of claim 7, Julian in view of  Hidehiro does not explicitly disclose, 1wherein the controlling includes: 2receiving a horizontal synchronization signal and a vertical synchronization signal of an image captured through the camera from the camera controller.  However Cho discloses,  1wherein the controlling includes: 2receiving a horizontal synchronization signal and a vertical synchronization signal of an image  captured through the camera from the camera controller Para[0026]-[0027], [0043]-[0045] & Figs. 1-2  image data acquisition controller 140 for controlling image data to be acquired by the image sensor and image data acquired through CMOS image sensor a signal control step (step 200) of controlling a vertical synchronizing signal related to a frame, and controlling an exposure time of a horizontal synchronizing signal related to at least one line included in the frame). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of imaging, through different exposure times of the image sensor and  suppressing the deterioration of the image quality of the photographed image due to the light of the receiving lamp and light reflected and light received  of Julian in view of Hidehiro with the method in which the image sensor momentarily processes image data by driving an LED during the entirety or a part of a common exposure time for all lines upon acquiring the image data of Cho in order to provide a system in which it is possible to reduce the distortion and the blurring phenomena in an image due to a movement of an object or shaky hands, thereby acquiring high- quality image data.

 	Regarding claim 12, 1 Julian in view of  Hidehiro discloses the method of claim 7, Julian in view of  Hidehiro does not explicitly disclose, further comprising: estimating an end point of the short exposure section when a first vertical synchronization signal is input. However  Cho further disclose, further comprising: estimating an end point of the short exposure section when a first vertical synchronization signal is input (Para[0052] & Fig. 3 teaches, a vertical synchronizing (VSYNC) signal, which is a pulse signal related to frame-by-frame exposure, includes a VSYNC HIGH section (section A) from the start point of one frame to the end point thereof, and a BLANKING section (section B) which is a blank section between one frame and another frame, wherein the sum of section A and section B corresponds to a cycle of the vertical synchronizing signal). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of imaging, through different exposure times of the image sensor and  suppressing the deterioration of the image quality of the photographed image due to the light of the receiving lamp and light reflected and light received  of Julian in view of Hidehiro with the method in which the image sensor momentarily processes image data by driving an LED during the entirety or a part of a common exposure time for all lines upon acquiring the image data of Cho in order to provide a system in which it is possible to reduce the distortion and the blurring phenomena in an image due to a movement of an object or shaky hands, thereby acquiring high- quality image data.

 	Regarding claim 13, 1 Julian in view of  Hidehiro discloses the method of claim 7, Julian in view of  Hidehiro does not explicitly disclose, further comprising: estimating an end point of the long exposure section when a second vertical synchronization signal is input . However Cho discloses further comprising: estimating an end point of the long exposure section when a second vertical synchronization signal is input (Para[0052] & Fig. 3 teaches, a vertical synchronizing (VSYNC) signal, which is a pulse signal related to frame-by-frame exposure, includes a VSYNC HIGH section (section A) from the start point of one frame to the end point thereof, and a BLANKING section (section B) which is a blank section between one frame and another frame, wherein the sum of section A and section B corresponds to a cycle of the vertical synchronizing signal). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of imaging, through different exposure times of the image sensor and  suppressing the deterioration of the image quality of the photographed image due to the light of the receiving lamp and light reflected and light received  of Julian in view of Hidehiro with the method in which the image sensor momentarily processes image data by driving an LED during the entirety or a part of a common exposure time for all lines upon acquiring the image data of Cho in order to provide a system in which it is possible to reduce the distortion and the blurring phenomena in an image due to a movement of an object or shaky hands, thereby acquiring high- quality image data.

 	Regarding claim 15, 1 Julian in view of  Hidehiro discloses the system of claim 1, Julian in view of  Hidehiro does not explicitly disclose, wherein the horizontal synchronization signal and the vertical synchronization signal are serialized onto one signal line. However Cho discloses wherein the horizontal synchronization signal and the vertical synchronization signal are serialized onto one signal line (para[0012] teaches a vertical synchronization signal control unit for controlling a vertical synchronization (VSYNC) signal related to a frame; A horizontal synchronizing signal controller for controlling a horizontal synchronizing signal associated with at least one line included in the frame and controlling an exposure time of the horizontal synchronizing signal for the line), and wherein the horizontal synchronization signal and the vertical synchronization signal are unserialized onto two signal lines by the camera controller for output to the lamp controller (Para[0012] teaches an LED control unit for detecting a common exposure time of a horizontal synchronizing signal for all lines in the valid period of the vertical synchronizing signal and controlling the LED to be driven during a part or all of the detected common exposure time).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of imaging, through different exposure times of the image sensor and  suppressing the deterioration of the image quality of the photographed image due to the light of the receiving lamp and light reflected and light received  of Julian in view of Hidehiro with the method of controlling an LED to be driven during the entirety or a part of the detected common exposure time of  Cho in order to provide a system performing image data acquisition control so that image data can be acquired by an image sensor after the driving of the LED has been finished.

 	Regarding claim 16, 1 Julian in view of  Hidehiro discloses the method of claim 7, Julian in view of  Hidehiro further comprising: serializing, by the camera controller onto one signal line, the horizontal synchronization signal and the vertical synchronization signal are serialized onto one signal line, and unserializing, by the camera controller for output to a lamp controller, the horizontal synchronization signal and the vertical synchronization signal are unserialized onto two signal lines.  However Cho discloses further comprising: serializing, by the camera controller onto one signal line, the horizontal synchronization signal and the vertical synchronization signal are serialized onto one signal line (para[0012] teaches A vertical synchronization signal control unit for controlling a vertical synchronization (VSYNC) signal related to a frame; A horizontal synchronizing signal controller for controlling a horizontal synchronizing signal associated with at least one line included in the frame and controlling an exposure time of the horizontal synchronizing signal for the line), and unserializing, by the camera controller for output to a lamp controller, the horizontal synchronization signal and the vertical synchronization signal are unserialized onto two signal lines Para[0012] teaches An LED control unit for detecting a common exposure time of a horizontal synchronizing signal for all lines in the valid period of the vertical synchronizing signal and controlling the LED to be driven during a part or all of the detected common exposure time).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of imaging, through different exposure times of the image sensor and  suppressing the deterioration of the image quality of the photographed image due to the light of the receiving lamp and light reflected and light received  of Julian in view of Hidehiro with the method of controlling an LED to be driven during the entirety or a part of the detected common exposure time of  Cho in order to provide a system performing image data acquisition control so that image data can be acquired by an image sensor after the driving of the LED has been finished.
 	Regarding claim 17, Julian in view of  Hidehiro discloses the discloses the computer-readable medium recording a program to perform the lamp controller interlocking method of the camera built-in headlamp . Julian in view of  Hidehiro does not explicitly disclose the method further comprising: serializing, onto one signal line, the horizontal synchronization signal and the vertical synchronization signal are serialized onto one signal line and unserializing, for output to the lamp controller, the horizontal synchronization signal and the vertical synchronization signal are unserialized onto two signal lines. However, Cho discloses the method further comprising: serializing, onto one signal line, the horizontal synchronization signal and the vertical synchronization signal are serialized onto one signal line (para[0012] teaches A vertical synchronization signal control unit for controlling a vertical synchronization (VSYNC) signal related to a frame; A horizontal synchronizing signal controller for controlling a horizontal synchronizing signal associated with at least one line included in the frame and controlling an exposure time of the horizontal synchronizing signal for the line), and unserializing, for output to the lamp controller, the horizontal synchronization signal and the vertical synchronization signal are unserialized onto two signal lines(Para[0012] teaches An LED control unit for detecting a common exposure time of a horizontal synchronizing signal for all lines in the valid period of the vertical synchronizing signal and controlling the LED to be driven during a part or all of the detected common exposure time).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of imaging, through different exposure times of the image sensor and  suppressing the deterioration of the image quality of the photographed image due to the light of the receiving lamp and light reflected and light received  of Julian in view of Hidehiro with the method of controlling an LED to be driven during the entirety or a part of the detected common exposure time of  Cho in order to provide a system performing image data acquisition control so that image data can be acquired by an image sensor after the driving of the LED has been finished.

16. 	Claims 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Julian et al. (KR 20190143390A) (IDS provided 05/16/2022, machine translation attached)  in view of Hidehiro et al. (JP2013055482) (IDS provided 05/16/2022, machine translation attached) and Cho et al.  (WO/2009/069897, machine translation attached) (WIPO corresponding to KR 10-2009-0055228 provided in IDS 05/16/2022) in further view of  Ishibe et al. US 2008/0251874 A1 (IDS provided 05/16/2022).

 	Regarding claim 4, Julian in view of  Hidehiro and Cho discloses  the system of claim 1
3, Cho further discloses horizontal 2synchronization signal and the vertical synchronization signal (Para[0026] - [0027], [0043] - [0045] & Figs. 1-2). Cho does not explicitly disclose wherein, in the camera, an output terminal of the 2synchronization signals includes an insulating structure. However Ishibe discloses wherein, in the camera, an output terminal of the 2synchronization signals includes an insulating structure (Para[171] & Fig. 1& Claim 1  teaches Multiple conductive films are formed with multiple light receiving parts as two dimensional in the surface part on the semiconductor substrate had in the domain except for the domain of the light receiving part upper direction through each insulating layer and the solid imaging device in which the optical wave guide pipe of the multi-layer is formed by the same material ).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the image sensor momentarily processes image data by driving an LED during the entirety or a part of a common exposure time and  suppressing the deterioration of the image quality of the photographed image due to the light of the receiving lamp and light reflected and light received  of Julian in view of Hidehiro and Cho with the solid-state image sensor by which the optical waveguide is formed in the upper area or region of this light-receiving part while a multiple-layered electrically conductive film is provided in the area or region except the upper direction of this light-receiving part respectively through an insulating film of Ishibe in order to provide a system in which optical propagation effect can be improved and the deterioration in image quality and characteristic can be prevented.

 	Regarding claim 6, Julian in view of  Hidehiro and Cho discloses  the 15 system of claim 5, Cho further discloses horizontal 2synchronization signal and the vertical synchronization signal (Para[0026] - [0027], [0043] - [0045] & Figs. 1-2). Cho does not explicitly disclose wherein, in the camera controller, an output terminal of the synchronization signals includes an insulating structure.  However Ishibe discloses wherein, in the camera controller, an output terminal of the  synchronization signals and includes an insulating structure (Para[171] & Fig. 1& Claim 1  teaches Multiple conductive films are formed with multiple light receiving parts as two dimensional in the surface part on the semiconductor substrate had in the domain except for the domain of the light receiving part upper direction through each insulating layer and the solid imaging device in which the optical wave guide pipe of the multi-layer is formed by the same material ).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the image sensor momentarily processes image data by driving an LED during the entirety or a part of a common exposure time and  suppressing the deterioration of the image quality of the photographed image due to the light of the receiving lamp and light reflected and light received  of Julian in view of Hidehiro and Cho with the solid-state image sensor by which the optical waveguide is formed in the upper area or region of this light-receiving part while a multiple-layered electrically conductive film is provided in the area or region except the upper direction of this light-receiving part respectively through an insulating film of Ishibe in order to provide a system in which optical propagation effect can be improved and the deterioration in image quality and characteristic can be prevented.
11
Conclusion
17. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425